Citation Nr: 1022095	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for depression, 
including as secondary to service connected disabilities.  

2.	Entitlement to an increased evaluation for service-
connected right knee retropatellar pain syndrome with 
chondromalacia, currently 10 percent disabling. 

3.	Entitlement to an increased evaluation for service-
connected left knee retropatellar pain syndrome with 
chondromalacia, currently 10 percent disabling. 

4.	Entitlement to an increased evaluation for service-
connected postoperative right foot plantar fasciitis, hallux 
valgus and sesamoiditis, currently 10 percent disabling.  

5.	Entitlement to an increased evaluation for service-
connected postoperative left foot plantar fasciitis, hallux 
valgus and sesamoiditis, currently 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1996 to March 
1997 and from June 1997 to April 2001. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The Board notes that this rating 
decision also included the issues of an increased evaluation 
for headaches and service connection for sinusitis.  These 
issues were not included in the Notice of Disagreement and 
will not be further addressed in this decision.  

On the VA Form 9 received in March 2006, the Veteran 
indicated that she wanted a Board hearing.  In an October 
2007 statement, the Veteran indicated that she wanted to 
withdraw the hearing request.  As such, the Veteran's hearing 
request is considered withdrawn and the Board will continue 
with appellate review.  See 38 C.F.R. § 20.702(d),(e) (2009).

Additional evidence was submitted by the Veteran in September 
2007, following certification of the appeal to the Board.  
The Veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2009).  The 
additional evidence, which consists of a letter written by 
the Veteran, asserts contentions that were previously 
considered by the RO.  Therefore, referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The right knee disability is manifested by minimal 
limitation of motion with pain; without ankylosis, 
subluxation, instability, dislocated or symptomatic 
cartilage, impairment of the tibia and fibula or genu 
recurvatum.  

2.	The left knee disability is manifested by minimal 
limitation of motion with pain; without ankylosis, 
subluxation, instability, dislocated or symptomatic 
cartilage, impairment of the tibia and fibula or genu 
recurvatum.  

3.	The right foot disability is manifested by moderate 
symptoms of plantar fasciitis, hallux valgus and sesamoiditis 
with pain and tenderness.  

4.	The left foot disability is manifested by moderate 
symptoms of plantar fasciitis, hallux valgus and sesamoiditis 
with pain and tenderness.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
right knee retropatellar pain syndrome with chondromalacia 
have not been approximated.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5256-5263 (2009).

2.	The criteria for a rating in excess of 10 percent for left 
knee retropatellar pain syndrome with chondromalacia have not 
been approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-5263 
(2009).

3.	The criteria for a rating in excess of 10 percent for 
postoperative right foot plantar fasciitis, hallux valgus and 
sesamoiditis have not been approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5276-5284 (2009).

4.	The criteria for a rating in excess of 10 percent for 
postoperative left foot plantar fasciitis, hallux valgus and 
sesamoiditis have not been approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5276-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2004, prior 
to the initial AOJ decision in this matter.  The Board notes 
that the letter does not specify which increase evaluation 
claims were included in the letter, however, the criteria for 
an increased evaluation were provided.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims for increased evaluations as well as the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.

Here, although the VCAA duty to notify regarding the 
increased evaluation claims was not specific to the claims 
for the bilateral knee and feet disabilities, the Board finds 
that this error was not prejudicial to the Veteran.  The U.S. 
Court of Appeals for the Federal Circuit previously held that 
any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error 
did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that except for cases in which VA has failed to 
meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue.  
The Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
Veteran had actual knowledge of the requirements for 
increased evaluation for her bilateral knee and feet 
disabilities.  The Veteran's statements in her Notice of 
Disagreement and VA Form 9 indicate that she knew that a 
worsening of her disabilities was required to warrant an 
increased evaluation.  The Veteran described her increased 
pain and increased limitation of use during daily activities.  
Further, the Veteran was afforded a VA examination in 
December 2004 in which she thoroughly described her 
disabilities and demonstrated that she had knowledge of the 
requirements for increased evaluations.  Therefore, the Board 
finds that any notice error in the VCAA letter was harmless 
and did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in December 2004.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Knees 

The Veteran's right and left knee are each separately rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5014.  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned, the 
additional code is shown after the hyphen).  In this case, 
Diagnostic Code 5299 is used to identify musculoskeletal 
disorders that are not specifically listed in the schedule, 
but are rated by analogy to similar disabilities under the 
schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5014 
pertains to osteomalacia and provides that osteomalacia will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic 
Code 5003 (2009).  For purpose of rating a disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2009).  The diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Code 5260 and 
Diagnostic Code 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  Under 
Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009), see also VAOPGCPREC 9-
04 (which finds that separate ratings under Diagnostic Code 
5260 for limitation of flexion of the leg and Diagnostic Code 
5261 for limitation of extension of the leg may be assigned 
for disability of the same joint).

Here, the March 2002 General Medical Examination shows that 
the Veteran had bilateral knee pain since late 1998.  She was 
running long distances during this period of time.  She had 
chronic swelling along with intermittent locking.  There was 
daily pressure under the patella.  She had discomfort daily 
and walking was limited to half a mile.  She was no longer 
able to participate in sports.  Physical examination revealed 
tenderness over the patella bilaterally.  There was no 
crepitus, effusion or instability.  Range of motion was 
flexion to 145 degrees and extension 0 degrees.  

The December 2004 VA Compensation and Pension Examination 
shows that both the right and left knee had 0 degrees 
extension and 135 degrees flexion.  There was no medial or 
lateral instability.  There was no anterior-posterior drawer 
sign.  McMurray's test and Lachman's test were negative.  
There was no joint line tenderness or effusion.  There was 
mild crepitation on the range of motion of the right and left 
knee.  The diagnosis was bilateral chondromalacia of the 
knees.  The Veteran had limitation of prolonged running and 
climbing stairs due to bilateral knee discomfort.  There was 
no evidence of additional limitation due to pain, loss of 
motion, incoordination, weakness, flare-ups or lack of 
endurance after repetitive motion.  There was no evidence of 
adverse impact on her usual occupation or activities of daily 
living.  X-rays of the knees revealed minimal narrowing of 
the medial aspect of the left knee joint.  There was no 
significant joint narrowing on the right knee.  There was no 
significant bony spurring.  The knees were otherwise 
unremarkable.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted for limitation of motion in 
either the right or left knee.  Flexion was not limited to 30 
degrees and extension was not limited to 15 degrees.  The VA 
examinations show that limitation of motion was essentially 
normal, with limitation of only 5 degrees flexion.  As such, 
the criteria for an increased evaluation for limitation of 
motion of either the right or left knee have not been 
approximated.  

The Board has also considered the Veteran's complaints of 
pain.  During the VA examinations, there was no evidence of 
additional limitation due to pain, loss of motion, 
incoordination, weakness, flare-ups or lack of endurance 
after repetitive motion.  The objective medical evidence does 
not show that pain on use resulted in additional functional 
limitation to the extent that under the limitation of motion 
codes the Veteran's disability would be more than 10 percent 
disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Thus, the Board finds that the objective medical evidence of 
record does not support the assignment of a higher disability 
rating for either knee.  

The Board will also consider whether the Veteran is entitled 
to a higher or separate rating for her bilateral knee 
disability under other diagnostic codes.  Included within 38 
C.F.R. § 4.71 are multiple diagnostic codes that evaluate 
impairment resulting from service-connected knee disorders, 
including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (subluxation or lateral instability), Diagnostic 
Code 5258 (dislocated semilunar cartilage), Diagnostic 
Code 5259 (cartilage, semilunar, removal of, symptomatic), 
Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  In this case, 
the medical evidence of record does not show that any of the 
aforementioned diagnostic codes apply to the Veteran's 
bilateral knee disability.  As such, an increased evaluation 
id not warranted under these codes.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects her employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluations.  The evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although the 
Veteran was not employed at the time of the December 2004 
examination, the examiner found that there was no evidence of 
adverse impact on her usual occupation or activities of daily 
living.   Hence, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2009) is not warranted. 

Feet

The Veteran's right and left foot disabilities are each rated 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284.  Disabilities of the foot are rated under 
Diagnostic Codes 5276 through 5284, and consideration is 
given as to whether any of these diagnostic codes apply to 
the Veteran's service- connected disorders of the right and 
left foot.  Of these, Diagnostic Codes 5277 (weak foot, 
bilateral), 5279 (metatarsalgia), 5280-5281 (hallux valgus) 
and 5282 (hammer toe) need not be considered, as they provide 
a maximum 10 percent disability rating.  Therefore, an 
increased rating under these codes is not available.  
Regarding the remaining diagnostic codes for the foot, the 
Veteran does not have claw foot under Diagnostic Code 5278 or 
malunion or nonunion of tarsal or metatarsal bones under 
Diagnostic Code 5283.  As such, these diagnostic codes do not 
apply.  

The remaining criteria that would allow for a higher 
evaluation of the Veteran's bilateral feet disability are 
Diagnostic Code 5284 and Diagnostic Code 5276.  Diagnostic 
Code 5276 provides ratings for acquired flatfoot.  Severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo Achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).  

Diagnostic Code 5284 applies to "other injuries of the foot."  
This code assigns a 20 percent disability rating for 
moderately severe injuries of the foot and a 30 percent 
rating for severe foot injuries.  Actual loss of the foot 
warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).  

The words "moderately severe" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Furthermore, the use 
of terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at an appropriate rating that would 
compensate the Veteran for losses such as impairment in 
earning capacity and functional impairment.  38 C.F.R. §§ 
4.2, 4.6 (2009).

In the March 2002 General Medical Examination, the Veteran 
had right and left foot plantar fasciitis, hallux valgus and 
residuals of sesamoidectomy with scars.  The Veteran had 
surgery in 1999 on her left foot after onset of plantar 
fasciitis in 1997.  She had surgery on her right foot in 
2000.  She was running approximately 15 miles per week.  She 
had pain in her arches and difficulty walking in the morning 
due to pain.  She was given inserts, which did not help.  
Walking was limited to half a mile.  She had tenderness and 
sensitivity on the scars on the great toes.  On the right 
foot, she noted recurrence of hallux valgus.  Examination of 
the left foot revealed tenderness over the plantar fascia.  
Range of motion of the great toe metatarsophalangeal (MTP) 
joint was normal.  There was tenderness with movement.  
Examination of the right foot revealed tenderness over the 
plantar fascia.  Range of motion of the great toe MTP joint 
was normal.  There was tenderness with movement.  

The VA treatment records shows that X-rays in July 2002 
revealed that there was evidence of previous surgery 
involving the medial aspect of both metatarsal heads.  There 
was no evidence of fracture or dislocation.  There was no 
evidence to suggest a stress fracture.  Other VA treatment 
records show that the Veteran received steroid injections in 
her feet due to pain.  

The December 2004 VA Compensation and Pension Examination 
shows that the Veteran was able to ambulate without assistive 
devices.  She had bilateral flexible pes planus.  Examination 
of the right foot revealed that there was a well healed scar 
on the MTP area of the right big toe but with residual bunion 
present.  There was no callosity on the plantar aspect of the 
foot.  There was no pain on manipulation.  There was no 
hammer toe deformity, no tightening of tendo Achilles or 
hindfoot valgus deformity.  On the left foot, there was a 
well healed scar on the first big MTP joint, flexible pes 
planus, no callosity or tenderness on manipulation.  There 
was no hindfoot valgus deformity of tightening of tendo 
Achilles.  She was diagnosed with bilateral pes planus, 
bunion, residual right metatarsophalangeal joint, and 
metatarsalgia.  

The Veteran had limitation of prolonged standing, walking, 
climbing stairs or negotiating uneven ground due to chronic 
feet pain.  There was no evidence of additional limitation 
either due to pain, incoordination, weakness, lack of 
endurance or flare-up.  The Veteran was not employed; 
therefore no impact on her employment was established.  There 
was no evidence of adverse impact on her activities of daily 
living.  She did not require external ambulatory aid.  She 
used orthotics.  X-rays revealed evidence of previous surgery 
involving the medial aspects of the heads of the firth 
metatarsals.  The feet were otherwise unremarkable.  There 
were no significant degenerative changes.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted for either the right or left 
foot.  The Veteran's pes planus was not severe with evidence 
of marked deformity.  There was no indication in the 
objective medical evidence of pronation or abduction.  
Further, there was tenderness on manipulation, but no 
indication of callosities.  There was also no indication of 
marked inward displacement or severe spasm of the tendo 
Achillis on manipulation.  Therefore, an increased evaluation 
is not warranted for either foot under Diagnostic Code 5276.  

The Board also finds that an increased evaluation is not 
warranted under Diagnostic Code 5284.  The objective evidence 
does not show that the right or left foot disability was 
moderately severe.  There were no significant degenerative 
changes shown on the x-ray and the impact on her daily living 
activities was minimal.  The Veteran reported pain on use; 
however, the objective medical evidence does not show 
moderately severe symptoms in either foot.  She was able to 
walk a half a mile in March 2002 and had limitation of 
prolonged standing, walking, climbing stars or negotiating 
uneven ground in December 2004.  The Board acknowledges the 
tenderness over the plantar fascia and with movement, 
however, the range of motion of the great toe MTP joint was 
normal and she could ambulate without assistive devices.  As 
such, the Board finds that the Veteran's right and left foot 
disability is not moderately severe, but more closely 
approximates a 10 percent evaluation for a moderate 
disability in each foot.  

The Board has also considered the Veteran's complaints of 
pain.  The VA examiner found that there was no evidence of 
additional limitation either due to pain, incoordination, 
weakness, lack of endurance or flare-up.  As such, the 
objective medical evidence does not show that pain on use 
resulted in additional functional limitation to the extent 
that under the limitation of motion codes the Veteran's right 
or left foot disability would be more than 10 percent 
disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Thus, the Board finds that the objective medical evidence of 
record does not support the assignment of a higher disability 
rating for either foot.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects her employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation for each foot.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Veteran was not employed and the examiner could not 
determine the impact on her employment, however, the VA 
examiner specifically found that there was no evidence of 
adverse impact on her activities of daily living.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is 
not warranted. 


ORDER

Entitlement to an increased evaluation for service-connected 
right knee retropatellar pain syndrome with chondromalacia, 
currently 10 percent disabling is denied. 

Entitlement to an increased evaluation for service-connected 
left knee retropatellar pain syndrome with chondromalacia, 
currently 10 percent disabling is denied. 

Entitlement to an increased evaluation for service-connected 
postoperative right foot plantar fasciitis, hallux valgus and 
sesamoiditis, currently 10 percent disabling is denied.  

Entitlement to an increased evaluation for service-connected 
postoperative left foot plantar fasciitis, hallux valgus and 
sesamoiditis, currently 10 percent disabling is denied.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the VA mental health treatment records 
consistently show therapy sessions for dysthymic disorder and 
depression.  Some of the treatment notes suggest that the 
Veteran's depression is precipitated by her service-connected 
disabilities and lack of ability to be as active as she once 
was.  The records suggest that she is depressed because she 
cannot participate in sports and due to the pain caused by 
her bilateral service-connected feet and knee disabilities.  

Although the December 2004 VA examination did not show a 
diagnosis of a psychiatric disability, the VA treatment 
records and the Veteran's statements suggest otherwise.  The 
Board finds that the VA treatment records indicate that there 
may be a nexus between a psychiatric disability and the 
service connected disabilities.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  



Accordingly, the case is REMANDED for the following action:

1.	Obtain all treatment records from the 
Baltimore and Perry Point, Maryland VA 
Medical Centers from January 2005 to the 
present.  Also contact the Veteran and 
determine if she sought treatment from a 
VA medical center in Oklahoma.  If so, 
please also obtain any VA medical records 
that she identified.   Any negative reply 
should be included in the claims file.

2.	Then, the Veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the current psychiatric 
disorder, including dysthymic disorder and 
depression.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated by 
active service.  The examiner should also 
opine whether any psychiatric disability 
is secondary to, caused or aggravated by, 
her service connected disabilities.  Any 
opinion expressed should be accompanied by 
supporting rationale.

3.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


